DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The amendment filed 9/9/2022 is has been entered.  Claims 1-43 are currently pending. The amendment has overcome the 101 rejection indicated in the Non-Final Office Action dated 6/13/2022.

Allowable Subject Matter
Claims 12-13, 27, 34 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited prior art teaches or suggest at least “wherein receiving the allocation from the BS for the at least one symbol beam switching gap comprises: detecting one or more grants from the BS; determining the at least one symbol beam switching gap is not allocated in time domain resources allocated by a first grant when there is another grant that indicates the same beam is used for adjacent time domain resources after the time domain resources allocated by the first grant; and determining the at least one symbol beam switching gap is allocated in the time domain resources allocated by the first grant when: there is another grant that indicates a different beam is used for the adjacent time domain resources after the time domain resources allocated by the first grant, or no other grant is received to allocate the time domain resources after the adjacent time domain resources allocated by the first grant” or “sending a first grant to the UE allocating first time domain resources using a beam and a second grant allocating adjacent second time domain resources using the same beam to indicate the at least one symbol beam switching gap is not allocated in the first time domain resources allocated by the first grant; and sending the first grant to the UE allocating first time domain resources using the beam and the second grant allocating adjacent second time domain resources using a different beam to indicate the at least one symbol beam switching gap is allocated in the first time domain resources allocated by the first grant” with all the other limitations of the claims.

Claim Objections
Claims 3-6 and 29 are objected to because of the following informalities:  
Regarding claims 3, the limitation “the at least one symbol beam gap” should be changed to “the at least one symbol beam switching gap” for clarity.
Regarding claim 29, the “method of claim 14” should be changed to “method of claim 27” to parallel dependent claim 13.  Also, this dependency to claim 14 causes claim 29 to be missing essential step. Specifically, claim 14 does not recite any limitation to give the conditional limitation of claim 29 the required context and meaning to properly understand the scope of claim 29. Claim 27 recites the limitation “the at least one symbol beam switching gap is not allocated” which is required for claim 29 to make logical sense with understanding the conditional limitation of “when the at least one symbol beam switching gap is not allocated.”  The claim is being interpreted as being dependent from claim 27.
Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In claim 40, the following claim limitation invokes 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): “means for receiving an allocation..."
A review of the specification shows that the following appears to be the corresponding acts and structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: step 405 of Fig. 4; a computer or computer-like device as described in paras. [0051]-[0070].
In claim 40, the following claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: "means for communication with the BS…"
A review of the specification shows that the following appears to be the corresponding acts and structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: step 410 of Fig. 4; a computer or computer-like device as described in paras. [0051]-[0070].
In claim 41, the following claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: "means for sending an allocation…"
A review of the specification shows that the following appears to be the corresponding acts and structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: step 605 of Fig. 7; a computer or computer-like device as described in paras. [0090]-[0091].
In claim 41, the following claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: "means for communicating with the UE…"
A review of the specification shows that the following appears to be the corresponding acts and structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: step 610 of Fig. 7; a computer or computer-like device as described in paras. [0090]-[0091].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 14, 28, 30, 35 and 40-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R1-1910291 “Cross-carrier CSI-RS triggering with mixed numerology” (hereinafter ZTE).
Regarding claims 1, 30, 40 and 42, ZTE discloses medium/means/apparatus/ method for wireless communications by a user equipment (UE), comprising: receiving an allocation from a base station (BS) including at least one symbol beam switching gap based, at least in part, on a subcarrier spacing (SCS) of the UE (page 3, 2.2 BeamSwitchTiming and the related default QCL determination, lines 1-4, lines 9-13 and Proposal 6: details BeamSwitchTiming is the time gap threshold that UE reported for CSI-RS beam switching…; If extra value has to be added for the beam switch… PDCCH SCS can be a starting point); and communicating with the BS using the allocation (page 3, 2.2 BeamSwitchTiming and the related default QCL determination, lines 2-4: details UE applies QCL Type D from TCI states indicated in the CSI-RS trigger state associated with the DCI codepoint. Otherwise, UE would apply the QCL Type D according to the default beam, which is the QCL Type D of the lowest CORESET ID.). 

Regarding claims 14, 35, 41 and 43, ZTE discloses medium/means/apparatus/ method for wireless communications by a base station (BS), comprising: sending an allocation to a user equipment (UE) including at least one symbol beam switching gap based, at least in part, on a subcarrier spacing (SCS) of the UE (page 3, 2.2 BeamSwitchTiming and the related default QCL determination, lines 1-4, lines 9-13 and Proposal 6: details BeamSwitchTiming is the time gap threshold that UE reported for CSI-RS beam switching…; If extra value has to be added for the beam switch… PDCCH SCS can be a starting point); and communicating with the UE using the allocation (page 3, 2.2 BeamSwitchTiming and the related default QCL determination, lines 2-4: details UE applies QCL Type D from TCI states indicated in the CSI-RS trigger state associated with the DCI codepoint. Otherwise, UE would apply the QCL Type D according to the default beam, which is the QCL Type D of the lowest CORESET ID.).  

Regarding claim 28, ZTE discloses refraining from scheduling demodulation reference signals (DMRS) and downlink control information (DCI) in the at least one symbol beam switching gap (page 2, lines 7-46: details the time gap between the PDCCH containing the triggering DCI and the aperiodic CSI-RS depends on the slot offset X and the CSI-RS pattern in symbol level… can restrict the gap… restrict the triggering…).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 15, 20, 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of R1-1911142 “Remaining Issues on Cross-Carrier Scheduling with Different Numerologies (hereinafter Qualcomm1).
Regarding claims 2 and 31, ZTE does not explicitly teach providing beam switching capability information to the BS, wherein the allocation includes the at least one symbol beam switching gap further based on the beam switching capability information. 
However, Qualcomm1 teaches providing beam switching capability information to the BS, wherein the allocation includes the at least one symbol beam switching gap further based on the beam switching capability information (page 1, 2.1 PDSCH Beam Switch Latency in Cross-Carrier Scheduling, lines 1-16: details when a UE reports its beam switching timing threshold capability, it should take both PDCCH processing time and beam switch time into account). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZTE to incorporate the teachings of Qualcomm1 and include providing beam switching capability information to the BS, wherein the allocation includes the at least one symbol beam switching gap further based on the beam switching capability information of Qualcomm1 with ZTE.  Doing so would allow enhance the feature for Rel 16 (Qualcomm1, at p. 1, 2.1, l. 3).

Regarding claims 15 and 36, ZTE does not explicitly teach receiving beam switching capability information from the UE, wherein sending the allocation including the at least one symbol beam switching gap is further based, at least in part, on the beam switching capability information.  
However, Qualcomm1 teaches receiving beam switching capability information from the UE, wherein sending the allocation including the at least one symbol beam switching gap is further based, at least in part, on the beam switching capability information (page 1, 2.1 PDSCH Beam Switch Latency in Cross-Carrier Scheduling, lines 1-16: details when a UE reports its beam switching timing threshold capability, it should take both PDCCH processing time and beam switch time into account). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZTE to incorporate the teachings of Qualcomm1and include receiving beam switching capability information from the UE, wherein sending the allocation including the at least one symbol beam switching gap is further based, at least in part, on the beam switching capability information of Qualcomm1with ZTE.  Doing so would allow enhance the feature for Rel 16 (Qualcomm1, at p. 1, 2.1, l. 3).

Regarding claim 20, ZTE does not explicitly teach wherein sending the allocation to the UE including the at least one symbol beam switching gap is further based on a beam switching capability of the BS.  
However, Qualcomm1 teaches receiving beam switching capability information from the UE, wherein sending the allocation including the at least one symbol beam switching gap is further based, at least in part, on the beam switching capability information (page 1, 2.1 PDSCH Beam Switch Latency in Cross-Carrier Scheduling, lines 1-16: details when a UE reports its beam switching timing threshold capability, it should take both PDCCH processing time and beam switch time into account). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZTE to incorporate the teachings of Qualcomm1and include receiving beam switching capability information from the UE, wherein sending the allocation including the at least one symbol beam switching gap is further based, at least in part, on the beam switching capability information of Qualcomm1with ZTE.  Doing so would allow enhance the feature for Rel 16 (Qualcomm1, at p. 1, 2.1, l. 3).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of Qualcomm1 as applied to claim 20 above, further in view of R1-1710399 “Beam management and beam reporting” (hereinafter Vivo).
Regarding claim 21, ZTE does not explicitly teach wherein the beam switching capability of the BS is based on a number of active users and a number of antenna panels at the BS.  
However, Vivo teaches wherein the beam switching capability of the BS is based on a number of active users and a number of antenna panels at the BS (page 3, Proposal 3,  Figure 1, lines 5-22: details each UE or group of UEs, as number of active users; RX panels, as number of antenna panels at BS). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZTE to incorporate the teachings of Qualcomm1and include wherein the beam switching capability of the BS is based on a number of active users and a number of antenna panels at the BS of Vivo with ZTE.  Doing so would allow efficient utilization of time resources (Vivo, at p. 3, proposal 3).

Claims 3-5, 16-18, 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of R14-1705583 “Control channel multi-beam operation” (hereinafter Qualcomm2).
Regarding claims 3 and 32, ZTE does not explicitly teach wherein communicating with the BS using the allocation comprises switching beams during the at least one symbol beam gap in a first uplink or downlink transmission to use for a second uplink or downlink transmission.
However, Qualcomm2 teaches wherein communicating with the BS using the allocation comprises switching beams during the at least one symbol beam gap in a first uplink or downlink transmission (2.4 Dynamic switching of monitoring patterns, pp. 3-4: details UE indicates capability to monitor two beams simultaneously… UE can indicate this ability to gNB) to use for a second uplink or downlink transmission (intended use so no patentable weight).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZTE to incorporate the teachings of Qualcomm2 and include wherein communicating with the BS using the allocation comprises switching beams during the at least one symbol beam gap in a first uplink or downlink transmission to use for a second uplink or downlink transmission of Qualcomm2 with ZTE.  Doing so would provide very good robustness (Qualcomm2, at 2.4, l. 2).

Regarding claim 4, ZTE does not explicitly teach wherein the first uplink or downlink transmission comprises a transmission on a channel using a first beam, and the second uplink or downlink transmission comprises a transmission on the channel using a second beam.
 However, Qualcomm2 teaches wherein the first uplink or downlink transmission comprises a transmission on a channel using a first beam, and the second uplink or downlink transmission comprises a transmission on the channel using a second beam (2.4 Dynamic switching of monitoring patterns, pp. 3-4: details two PDCCH beam monitoring patterns).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZTE to incorporate the teachings of Qualcomm2 and include wherein the first uplink or downlink transmission comprises a transmission on a channel using a first beam, and the second uplink or downlink transmission comprises a transmission on the channel using a second beam of Qualcomm2 with ZTE.  Doing so would provide very good robustness (Qualcomm2, at 2.4, l. 2).

Regarding claim 5, ZTE does not explicitly teach wherein the first uplink or downlink transmission comprises a transmission on a shared channel, and the second uplink or downlink transmission comprises a transmission on a control channel.  
However, Qualcomm2 teaches wherein the first uplink or downlink transmission comprises a transmission on a shared channel, and the second uplink or downlink transmission comprises a transmission on a control channel (2.4 Dynamic switching of monitoring patterns, pp. 3-4: details PDSCH and PDCCH).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZTE to incorporate the teachings of Qualcomm2 and include wherein the first uplink or downlink transmission comprises a transmission on a shared channel, and the second uplink or downlink transmission comprises a transmission on a control channel of Qualcomm2 with ZTE.  Doing so would provide very good robustness (Qualcomm2, at 2.4, l. 2).

Regarding claims 16 and 37, ZTE does not explicitly teach wherein communicating with the UE using the allocation comprises switching beams during the at least one symbol in a first uplink or downlink transmission to use for a second uplink or downlink transmission.
However, Qualcomm2 teaches wherein communicating with the UE using the allocation comprises switching beams during the at least one symbol beam switching gap in a first uplink or downlink transmission (2.4 Dynamic switching of monitoring patterns, pp. 3-4: details UE indicates capability to monitor two beams simultaneously… UE can indicate this ability to gNB) to use for a second uplink or downlink transmission (intended use so no patentable weight).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZTE to incorporate the teachings of Qualcomm2 and include wherein communicating with the UE using the allocation comprises switching beams during the at least one symbol in a first uplink or downlink transmission to use for a second uplink or downlink transmission of Qualcomm2 with ZTE.  Doing so would provide very good robustness (Qualcomm2, at 2.4, l. 2).

Regarding claim 17, ZTE does not explicitly teach wherein the first uplink or downlink transmission comprises a transmission on a channel using a first beam, and the second uplink or downlink transmission comprises a transmission on the channel using a second beam.  
 However, Qualcomm2 teaches wherein the first uplink or downlink transmission comprises a transmission on a channel using a first beam, and the second uplink or downlink transmission comprises a transmission on the channel using a second beam (2.4 Dynamic switching of monitoring patterns, pp. 3-4: details two PDCCH beam monitoring patterns).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZTE to incorporate the teachings of Qualcomm2 and include wherein the first uplink or downlink transmission comprises a transmission on a channel using a first beam, and the second uplink or downlink transmission comprises a transmission on the channel using a second beam of Qualcomm2 with ZTE.  Doing so would provide very good robustness (Qualcomm2, at 2.4, l. 2).

Regarding claim 18, ZTE does not explicitly teach wherein the first uplink or downlink transmission comprises a transmission on a shared channel, and the second uplink or downlink transmission comprises a transmission on a control channel.  
However, Qualcomm2 teaches wherein the first uplink or downlink transmission comprises a transmission on a shared channel, and the second uplink or downlink transmission comprises a transmission on a control channel (2.4 Dynamic switching of monitoring patterns, pp. 3-4: details PDSCH and PDCCH).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZTE to incorporate the teachings of Qualcomm2 and include wherein the first uplink or downlink transmission comprises a transmission on a shared channel, and the second uplink or downlink transmission comprises a transmission on a control channel of Qualcomm2 with ZTE.  Doing so would provide very good robustness (Qualcomm2, at 2.4, l. 2).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of Qualcomm2, further in view of Qualcomm1.
Regarding claim 6, ZTE does not explicitly teach wherein the uplink transmission comprises a physical uplink shared channel (PUSCH) transmission and the downlink transmission comprises a physical downlink shared channel (PDSCH) transmission. 
However, Qualcomm1 teaches wherein the uplink transmission comprises a physical uplink shared channel (PUSCH) transmission and the downlink transmission comprises a physical downlink shared channel (PDSCH) transmission (2.4 Dynamic switching of monitoring patterns, pp. 3-4: details PDSCH and PUSCH). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZTE to incorporate the teachings of Qualcomm2 and include wherein the uplink transmission comprises a physical uplink shared channel (PUSCH) transmission and the downlink transmission comprises a physical downlink shared channel (PDSCH) transmission of Qualcomm1 with ZTE.  Doing so would allow enhance the feature for Rel 16 (Qualcomm1, at p. 1, 2.1, l. 3).

Regarding claim 19, ZTE does not explicitly teach wherein the uplink transmission comprises a physical uplink shared channel (PUSCH) transmission and the downlink transmission comprises a physical downlink shared channel (PDSCH) transmission.  
 However, Qualcomm1 teaches wherein the uplink transmission comprises a physical uplink shared channel (PUSCH) transmission and the downlink transmission comprises a physical downlink shared channel (PDSCH) transmission (2.4 Dynamic switching of monitoring patterns, pp. 3-4: details PDSCH and PUSCH). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZTE to incorporate the teachings of Qualcomm2 and include wherein the uplink transmission comprises a physical uplink shared channel (PUSCH) transmission and the downlink transmission comprises a physical downlink shared channel (PDSCH) transmission of Qualcomm1 with ZTE.  Doing so would allow enhance the feature for Rel 16 (Qualcomm1, at p. 1, 2.1, l. 3).

Claims 7-11, 22-26, 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of R1-1904145 “PUSCH enhancements for NR URLLC” (hereinafter ZTE2).
Regarding claims 7 and 33, ZTE does not explicitly teach wherein the allocation from the BS comprises downlink control information (DCI) with a time domain resource allocation (TDRA) field indicating one of multiple radio resource control (RRC) TDRA configurations.  
However, ZTE2 teaches wherein the allocation from the BS comprises downlink control information (DCI) with a time domain resource allocation (TDRA) field indicating one of multiple radio resource control (RRC) TDRA configurations (2 Time domain resource determination, pp. 1-4: details TDRA field in DCI… RRC configured for type 1 configured grant).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZTE to incorporate the teachings of ZTE2 and include wherein the allocation from the BS comprises downlink control information (DCI) with a time domain resource allocation (TDRA) field indicating one of multiple radio resource control (RRC) TDRA configurations of ZTE2 with ZTE.  Doing so would be better in terms of efficiency (ZTE2, at 2 Time domain resource determination, ll. 9-10).

Regarding claim 8, ZTE does not explicitly teach wherein: the TDRA configuration configures a number of symbols for uplink or downlink transmission; and the number of symbols is reduced by at least one symbol when the at least one symbol beam switching gap is allocated.  
However, ZTE2 teaches wherein: the TDRA configuration configures a number of symbols for uplink or downlink transmission; and the number of symbols is reduced by at least one symbol when the at least one symbol beam switching gap is allocated (2 Time domain resource determination, pp. 1-4: details Table 1… cancel transmission as reduced).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZTE to incorporate the teachings of ZTE2 and include wherein: the TDRA configuration configures a number of symbols for uplink or downlink transmission; and the number of symbols is reduced by at least one symbol when the at least one symbol beam switching gap is allocated of ZTE2 with ZTE.  Doing so would be better in terms of efficiency (ZTE2, at 2 Time domain resource determination, ll. 9-10).

Regarding claim 9, ZTE does not explicitly teach wherein the number of symbols is indicated by a start and length indicator value (SLIV) field in the TDRA.  
However, ZTE2 teaches wherein the number of symbols is indicated by a start and length indicator value (SLIV) (2 Time domain resource determination, pp. 1-4: details Table 1… SLIV).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZTE to incorporate the teachings of ZTE2 and include wherein the number of symbols is indicated by a start and length indicator value (SLIV) of ZTE2 with ZTE.  Doing so would be better in terms of efficiency (ZTE2, at 2 Time domain resource determination, ll. 9-10).

Regarding claim 10, ZTE does not explicitly teach wherein a first SLIV field is used when the at least one symbol beam switching gap is not allocated and a separate second SLIV field is used when the at least one symbol beam switching gap is allocated.  
However, ZTE2 teaches wherein a first SLIV field is used when the at least one symbol beam switching gap is not allocated and a separate second SLIV field is used when the at least one symbol beam switching gap is allocated (2 Time domain resource determination, pp. 1-4: details Table 1… SLIVs have corresponding Slot offsets… cases 1-3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZTE to incorporate the teachings of ZTE2 and include wherein a first SLIV field is used when the at least one symbol beam switching gap is not allocated and a separate second SLIV field is used when the at least one symbol beam switching gap is allocated of ZTE2 with ZTE.  Doing so would be better in terms of efficiency (ZTE2, at 2 Time domain resource determination, ll. 9-10).

Regarding claim 11, ZTE does not explicitly teach wherein a single SLIV field is used and a bit in the DCI indicates whether the at least symbol is included.  
However, ZTE2 teaches wherein a single SLIV field is used and a bit in the DCI indicates whether the at least one symbol is included (2 Time domain resource determination, pp. 1-4: details Table 1… SLIV… DCI indicating a subset of symbols).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZTE to incorporate the teachings of ZTE2 and include wherein a single SLIV field is used and a bit in the DCI indicates whether the at least symbol is included of ZTE2 with ZTE.  Doing so would be better in terms of efficiency (ZTE2, at 2 Time domain resource determination, ll. 9-10).

Regarding claims 22 and 38, ZTE does not explicitly teach wherein the allocation comprises downlink control information (DCI) with a time domain resource allocation (TDRA) field indicating a radio resource control (RRC) TDRA configuration.  
However, ZTE2 teaches wherein the allocation comprises downlink control information (DCI) with a time domain resource allocation (TDRA) field indicating a radio resource control (RRC) TDRA configuration (2 Time domain resource determination, pp. 1-4: details TDRA field in DCI… RRC configured for type 1 configured grant).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZTE to incorporate the teachings of ZTE2 and include wherein the allocation comprises downlink control information (DCI) with a time domain resource allocation (TDRA) field indicating a radio resource control (RRC) TDRA configuration of ZTE2 with ZTE.  Doing so would be better in terms of efficiency (ZTE2, at 2 Time domain resource determination, ll. 9-10).

Regarding claim 23, ZTE does not explicitly teach wherein: the TDRA configuration configures a number of symbols for uplink or downlink transmission; and the number of symbols is reduced by at least one symbol when the at least one symbol beam switching gap is allocated.  
However, ZTE2 teaches wherein: the TDRA configuration configures a number of symbols for uplink or downlink transmission; and the number of symbols is reduced by at least one symbol when the at least one symbol beam switching gap is allocated (2 Time domain resource determination, pp. 1-4: details Table 1… cancel transmission as reduced).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZTE to incorporate the teachings of ZTE2 and include wherein: the TDRA configuration configures a number of symbols for uplink or downlink transmission; and the number of symbols is reduced by at least one symbol when the at least one symbol beam switching gap is allocated of ZTE2 with ZTE.  Doing so would be better in terms of efficiency (ZTE2, at 2 Time domain resource determination, ll. 9-10).

Regarding claim 24, ZTE does not explicitly teach wherein the number of symbols is indicated by a start and length indicator value (SLIV).  
However, ZTE2 teaches wherein the number of symbols is indicated by a start and length indicator value (SLIV) (2 Time domain resource determination, pp. 1-4: details Table 1… SLIV).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZTE to incorporate the teachings of ZTE2 and include wherein the number of symbols is indicated by a start and length indicator value (SLIV) of ZTE2 with ZTE.  Doing so would be better in terms of efficiency (ZTE2, at 2 Time domain resource determination, ll. 9-10).

Regarding claim 25, ZTE does not explicitly teach wherein a first SLIV field is used when the at least one symbol beam switching gap is not allocated and a separate second SLIV field is used when the at least one symbol beam switching gap is allocated.  
However, ZTE2 teaches wherein a first SLIV field is used when the at least one symbol beam switching gap is not allocated and a separate second SLIV field is used when the at least one symbol beam switching gap is allocated (2 Time domain resource determination, pp. 1-4: details Table 1…  SLIVs have corresponding Slot offsets… cases 1-3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZTE to incorporate the teachings of ZTE2 and include wherein a first SLIV field is used when the at least one symbol beam switching gap is not allocated and a separate second SLIV field is used when the at least one symbol beam switching gap is allocated of ZTE2 with ZTE.  Doing so would be better in terms of efficiency (ZTE2, at 2 Time domain resource determination, ll. 9-10).

Regarding claim 26, ZTE does not explicitly teach wherein a single SLIV field is used and a bit in the DCI indicates whether the at least one symbol beam switching gap is included.  
However, ZTE2 teaches wherein a single SLIV field is used and a bit in the DCI indicates whether the at least one symbol beam switching gap is included (2 Time domain resource determination, pp. 1-4: details Table 1… SLIV… DCI indicating a subset of symbols).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZTE to incorporate the teachings of ZTE2 and include wherein a single SLIV field is used and a bit in the DCI indicates whether the at least one symbol beam switching gap is included of ZTE2 with ZTE.  Doing so would be better in terms of efficiency (ZTE2, at 2 Time domain resource determination, ll. 9-10).

Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive. Applicant alleges that none of the cited prior art discloses or suggests “sending/receiving an allocation…”.  Specifically, Applicant alleges that ZTE discloses how to determine a gap but does not disclose how information about the gap is communicated between a UE and a network entity. Examiner respectfully disagrees.
Numerous portions of ZTE describe communication of gap information between UE and gNB.  UE communicates with the network by reporting the BeamSwitchTiming.  For example, Section 2.2 details BeamSwitchTiming that UE reported for CSI-RS beam switching where the CSI-RS beam switching can be relaxed where extra value can be added for the beam switching time. Also, UE uses received CSI-RS triggering offset from the gNB. For example, Section 2.1 details gNB can configure the CSI-RS resource set with the X value and resource pattern satisfying some particular restriction such as the gap between the last symbol of PDCCH and the first symbol of CSI-RS. Also, Proposal 3 details taking into account the BeamSwitchTiming, the allowed X value is very limited when gNB wants the UE to apply the QCL TypeD in TCI indication. Thus, information about the gap such as CSI-RS resource set is communicated from gNB to UE to allow for the UE to determine switching with extra relaxation. 
Examiner suggests explicitly reciting in the claims the exact relationship among the allocation, switching gap and SCS by clarifying the terms “including”, “based, at least in part, on” and “using” to overcome the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tiirola (US 2022/0190989) details PDCCH structure for coverage limited scenarios.
Jo (US 2020/0119839) details a gap for beam switching may be given for the UE.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/Patent Examiner, Art Unit 2415